{¶ 29} The house is next to a Jiffy Lube.
 The Property {¶ 30} On only one side of the Blusts' property is a small single-family house — built by my father in 1950 — where our family lived until 1960. Much has changed. The "neighborhood" is no longer residential. To designate it so — and *Page 154 
to prevent the property from being used as a small office building (still dwarfed by those around it) is arbitrary and unreasonable.
 {¶ 31} Although the majority opinion describes the area, it falls far short of giving a picture of just how commercial this area has become.
 {¶ 32} On the north side of the property, next to the Jiffy Lube, is a restaurant and bar. On the other side of the busy intersection is a gas station, a dentist's office, a real estate office, and another restaurant.
 {¶ 33} Directly across the street from the Blust property is a 116,000-square-foot office building with a large parking lot. Eight or nine single-family houses were razed for that development.
 {¶ 34} Behind the Blusts is a railroad track. Just behind the track is a six-story office park with a large parking lot and lighting that "light[s] up the world."
 {¶ 35} The majority opinion correctly notes that the area immediately south of the Blust property (along Kenwood Road) is "strictly residential." But it does not mention that only five or six houses exist between the Blust property and a natural creek bed.
 {¶ 36} Thus the entire area north of a natural creek bed is commercial — including a Jiffy Lube and huge office parks — except for a few houses.
 {¶ 37} In the past ten years — and according to the Blusts for as long as they can remember — Blue Ash has denied only one request for a zoning change: theirs.
 Arbitrary, Capricious, and Absurd {¶ 38} The Blusts are challenging the zoning ordinance as applied to them, not on its face. And as applied to them, the ordinance is unconstitutional. The property's value as "residential" has decreased almost to the point of being worthless. It has value only for commercial use. Granting permission for the surrounding office buildings, commercial uses, and a Jiffy Lube next door — and denying the Blusts a zone change for a dentist office — is akin to confiscation of the Blusts' property.
 {¶ 39} The city claims that it denied the Blusts' application to preserve the "residential nature" of the neighborhood. What? When the "neighbors" are Jiffy Lube and humongous office parks?
 {¶ 40} The city arbitrarily chose the Blusts' property as the cut-off point between residential and commercial. The city argued that the area to the south of the Blusts' property was strictly residential. Yes, there were five or six houses to the south of the property. But to call the character of the neighborhood north of the creek bed residential is comical. *Page 155 
 {¶ 41} A natural creek bed would serve as an ideal boundary. But instead, the city chose the Blust property to be its boundary — its line in the sand — between commercial and residential. And only on that side of the street — the city allowed developers directly across thestreet to raze single-family houses to build the office park. Why allow high-traffic commercial businesses to the north, east, and west — allowing the owners of those properties to realize their value — but not let the Blusts sell their property to a dental group?
 {¶ 42} Furthermore, the Blusts clearly demonstrated that the zoning designation was "not substantially related to the public health, safety, morals or general welfare."18
 {¶ 43} A dental practice would probably not destroy Blue Ash's public health or morals. The onliest other reason cited by the city — other than preserving the "residential" character of the neighborhood — was traffic. Not likely. How could a small dental practice (three dentists) create significant additional traffic in this area, especially since the bar, the Jiffy Lube, the office parks, the gas stations, and another dental practice are within spitting distance of the Blusts' property? If these businesses did not create a traffic problem, then a small dental practice would not put traffic over the edge.
 {¶ 44} The area is commercial. It has been for some time. Blue Ash has granted zoning changes to allow that use. Thus it has taken almost all of the Blusts' property's value as residential.
 {¶ 45} This zoning is simply an arbitrary, capricious, and absurd line in the sand — long after the beach has washed away.
18 Mayfield-Dorsh, Inc. v. S. Euclid (1981),68 Ohio St.2d 156, 157, 22 O.O.3d 388, 429 N.E.2d 159.